Citation Nr: 0503043	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  99-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by aching joints, to include as a result of an 
undiagnosed illness.  

2.  Entitlement to service connection for a disability 
manifested by memory loss, to include as a result of an 
undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by enlarged lungs, to include as a result of an 
undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by chronic fatigue, to include as a result of an 
undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by blurred vision, to include as a result of an 
undiagnosed illness.  




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case has been remanded to the RO in December 2000, 
August 2003, and March 2004. 

In addition to the issues listed on the title page, the 
veteran also perfected an appeal of the denial of service 
connection for a disability manifested by headaches.  In 
August 2004, the RO granted service connection for vascular 
headaches.  This was a full grant of the benefit sought to 
that issue, and that issue is therefore no longer in 
appellate status.  


FINDINGS OF FACT

1.  The veteran's joint complaints have been attributed to 
known medical diagnoses of bursitis and degenerative joint 
disease, neither of which disorders were manifested during 
service or are otherwise unrelated to service.  

2.  The veteran does not exhibit signs or symptoms of memory 
loss. 

3.  The veteran does not currently have enlarged lungs; any 
current chronic respiratory disability was not manifested 
during service, nor is any current chronic respiratory 
disability otherwise related to service.

4.  The veteran's complaints of chronic fatigue are due to 
irregular sleep patterns associated with the veteran 
lifestyle.  

5.  The veteran's vision problems have been attributed to 
known diagnoses of hyperopia, presbyopia, and blepharitis; 
none of these disorders are related to the veteran's active 
duty service.  


CONCLUSIONS OF LAW

1.  Chronic disability manifested by aching joints was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2004). 

2.  Chronic disability manifested by memory loss was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2004).

3.  Chronic disability manifested by enlarged lungs was not 
incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2004). 

4.  Chronic disability manifested by fatigue was not incurred 
in or aggravated by the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.317 (2004).

5.  Chronic disability manifested by impairment of vision was 
not incurred in or aggravated by the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.317 (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for the disabilities on 
appeal.  The discussions in the rating decision, statement of 
the case, supplemental statements of the case and 
correspondence from the RO have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, a letter dated in March 2004 
effectively furnished notice to the veteran of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also notes that the March 2004 letter implicitly 
notified the veteran that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  The record as it 
stands includes sufficient competent evidence to decide these 
claims.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claims.

Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of  
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. §  
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits  
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001). 

Entitlement to service connection for a disability manifested 
by aching joints, to include as a result of an undiagnosed 
illness.

Service medical records associated with the veteran's active 
duty service do not document any complaints or clinical 
findings related to joint pains.  At the time of a reserve 
examination in June 1993, the veteran expressly denied 
swollen or painful joints, and clinical evaluation did not 
reveal any joint related disorders.

On VA examination in February 1998, the veteran complained of 
problems with his left shoulder which began five years prior.  
The pertinent diagnosis was bursitis of the left shoulder.  

A VA clinical record dated in December 1999 documented 
complaints of bilateral shoulder and knee pain.  

Clinical records dated in February, April, May and August of 
2000 indicate that the veteran complained of increasing joint 
pain. 

An August 2000 clinical record indicates that the veteran 
complained of right shoulder and knee pain at that time.  

In October 2000, the veteran complained of bilateral pain in 
the hands and knees which had been present since 1992.  He 
also reported aching joints as well.  A neurological 
examination conducted at that time was normal.  The 
impression was arthralgia.  

In December 2000, the veteran complained of joint pain mostly 
in the knees.  It was noted that his work entailed standing 
for at least eight hours per shift.  

A clinical record dated in February 2001 included a notation 
of osteoarthritis.  

On VA examination in April 2004, the veteran complained on 
aching discomfort which was limited to his hands and knees.  
The discomfort was increased with activity.  It was noted 
that a May 2003 Magnetic Resonance Imaging (MRI) examination  
revealed a normal right knee and bursitis of the left knee.  
The pertinent diagnosis was mild early arthritis of the hands 
and knees.  X-rays were interpreted as revealing mild 
degenerative joint disease of the various interphalangeal 
joints bilaterally.  There was very minimal degenerative 
joint disease of the metacarpal phalangeal  joints 
bilaterally. Minimum degenerative joint disease of both knees 
was also present.  

In a July 2004 addendum, the examiner noted that a review of 
the claims file failed to document any connection between the 
veteran's arthritis of the hands and knees with his active 
duty service.  The examiner opined, therefore, that it was 
less likely than not that arthritis of the hands and knees 
was related to the veteran's military service.  

The Board finds that service connection is not warranted for 
aching joints on the basis of an undiagnosed illness as the 
joint symptomatology has been attributed to a known clinical 
diagnoses of bursitis of the shoulder and degenerative joint 
disease of the hands and knees.  The Board notes the clinical 
records indicate that the veteran's main complaints regarding 
joint pain were in the shoulder, hands and knees and at the 
time of the April 2004 VA examination, he reported that he 
only had problems with his hands and knees.  

Further, service connection is not warranted for degenerative 
joint disease of the hands and knees on a direct basis as 
there is no competent evidence of record of aching joints 
during active duty nor any evidence linking the disability to 
the veteran's active duty service in any way.  As noted 
above, a VA examiner reviewed the claims file and opined that 
there was no link between current disabilities of the hands 
and knees and the veteran's active duty service.  

The only evidence of record which links a disability 
manifested by joint pain to the veteran's active duty service 
is the veteran's own contentions.  As a layperson, however, 
the veteran is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

 Entitlement to service connection for a disability 
manifested by memory loss, to include as a result of an 
undiagnosed illness.

Service medical records do not include any references to 
memory problems during the veteran's active duty service.  At 
the time of a June 1993 examination for reserve purposes, the 
veteran denied loss of memory.  The veteran's neurological 
system was clinically evaluated as normal at that time.  

The only competent evidence of the presence of memory loss is 
included in a June 2001 clinical record when it was noted 
that memory was fair.  Outweighing this evidence are 
evaluations of the veteran's memory which were conducted at 
the time of VA examination examinations in February 1998 and 
April 2004.  The examiner who conducted the April 2004 VA 
examination specifically noted that the veteran did not 
experience memory loss.  Additionally, a clinical record 
dated in October 2000 indicated that the veteran's recall was 
within normal limits.  The Board places greater probative 
value on the cumulative weight on the findings which indicate 
that the veteran does not experience memory impairment. 

The only other evidence of record which indicates that the 
veteran has problems with his memory is his own allegations.  
At the time of the April 2004 VA examination, the veteran 
reported memory loss which began in 1990 and was stable to 
the time of the examination.  He indicated he had difficulty 
with short-term memory.  The Board finds the veteran is a 
layperson and is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

As noted above, the Board finds that the preponderance of the 
probative evidence of record indicates that the veteran does 
not experience memory loss.  There is no objective medical 
evidence of signs or symptoms of memory loss to provide a 
basis for service connection on the basis of an undiagnosed 
illness.  There is otherwise no medically diagnosed 
disability manifested by memory problems which can otherwise 
be linked to the veteran's active duty service on a direct 
basis.  

Entitlement to service connection for a disability manifested 
by enlarged lungs, to include as a result of an undiagnosed 
illness.

The Board also finds that service connection is not warranted 
for a disability manifested by enlarged lungs on any basis as 
there is no competent evidence of record demonstrating the 
current existence of enlarged lungs.  

While a December 1995 Computed Tomagraphy (CT) examination of 
the chest revealed a few subpleural nodules,  X-ray 
examination of the chest conducted at the same time was 
interpreted as revealing a normal chest.  Additionally, 
physical examination of the lungs was normal at the time of 
the February 1998 and April 2004 VA examinations.  The 
examiner who conducted the April 2004 VA examination 
specifically noted that he could find no evidence of enlarged 
lungs.  

The only evidence of record of the presence of enlarged lungs 
is the veteran's own allegations as submitted in support of 
his claim and as recorded by clinicians.  At the time of a 
February 1998 VA vision examination, the veteran reported 
that he had a past medical history which included enlarged 
lungs and bronchitis.  On VA general medical examination 
which was conducted in February 1998, the veteran reported 
that enlarged lungs were first discovered in December 1995.  
He also reported at the time of the April 2004 VA examination 
that he was informed he had enlarged lungs.  Significantly, 
however, none of the clinical records indicates in any way 
other than as self-reported history, that the veteran 
currently experiences enlarged lungs.  A claim for service-
connection for a disability must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).  

The veteran has reported that he had been informed by health 
care professionals that he had enlarged lungs.  As to that 
contention, it must be noted that the U.S. Court of Appeals 
for Veterans Claims has held that a lay person's statement 
about what a physician told him or her, i.e., "hearsay 
medical evidence," cannot constitute the medical evidence, as 
"the connection between what a physician said and the 
layman's account of what he purportedly said, filtered as it 
was through a layman's sensibilities, is simply too 
attenuated and inherently unreliable to constitute 'medical' 
evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In this regard, the Board notes that, aside from the 
veteran's own testimony on the matter of what physician 
reported to him, the record is devoid of evidence 
substantiating any such admission by medical personnel.  

A lay statement which was submitted in March 1998 indicates 
that the veteran had problems with coughing.  This submission 
does not provide competent evidence indicating that the 
veteran currently has enlarged lungs.  The author is a 
layperson.

The Board notes that available service medical records show 
treatment for upper respiratory infections in December 1990 
and February 1991.  However, these episodes appear to have 
been acute.  In this regard, at the time of a reserve 
examination in June 1993, the veteran denied shortness of 
breath and also denied chronic cough.  His lungs were 
clinically evaluated as normal at that time.  

In November 1997, the veteran complained of a productive 
cough which had been present since the Persian Gulf War.  The 
assessment (apparently based solely on history furnished by 
the veteran) was unusual case of cough relieved by albuterol 
since Persian Gulf War.  At the time of a VA general medical 
examination which was conducted in February 1998, a diagnosis 
of chronic bronchitis was made.  However, this also appears 
to have been based on history furnished by the veteran 
himself rather than on independent examination since the same 
examiner reported that clinical examination revealed normal 
respiratory pattern without distress and clear lungs.

Significantly, the most recent competent evidence of record 
indicates that the veteran does not experience any current 
respiratory disability.  The Board notes that at the time of 
the April 2004 VA examination, no respiratory problems were 
found at all and physical examination was normal.  A chest X-
ray was normal and cardio and pulmonary findings were 
unremarkable.  There was no evidence of pneumonic infiltrate 
and pulmonary function testing was normal.  

In sum, the most recent medical evidence shows no objective 
indications of any respiratory disability.  Service 
connection is therefore not warranted for any lung disability 
whether it be claimed as enlarged lungs, bronchitis, or on 
the basis of an undiagnosed illness. 

Entitlement to service connection for a disability manifested 
by chronic fatigue, to include as a result of an undiagnosed 
illness.

The Board finds that service connection is not warranted for 
a disability manifested by chronic fatigue as the competent 
evidence of record demonstrates that the does not have the 
disability.  

The clinical records include numerous references to the 
veteran reporting having difficulty sleeping and fatigue.  

On VA examination in February 1998, the veteran complained of 
fatigue which had been present for five years.  The fatigue 
was described as intermittent, averaging once per week.  The 
veteran reported that he had difficulty falling asleep, with 
frequent awakenings and early rising.  He averaged about 
three hours of sleep per night.  The pertinent diagnosis was 
fatigue secondary to sleep disorder.  The sleep disorder was 
not linked to the veteran's active duty service.  

In June 1999, a VA clinical record indicates that the veteran 
complained of feeling tired all the time.  It was noted that 
the veteran had a mixed worked schedule and that he worked at 
different times during the night.  The veteran requested that 
"Gulf War" be written into his chart.  The author declined 
and referred the veteran to the front desk.  The Board finds 
this notation indicates that the author of the clinical 
record did not think that the veteran had fatigue linked to 
his service during the Persian Gulf war.  

On VA examination in April 2004, the veteran complained of 
chronic fatigue which had been present in a non-progressive 
fashion for 12 years.  He reported very poor sleep patterns 
with frequent awakenings.  He reported averaging three to 
four hours of sleep per night and took sleeping pills to help 
with his sleep.  During the day, he was chronically fatigued 
but not to the point that he required a nap or that impaired 
his daily functioning.  The pattern was not of acute onset.  
The diagnosis was no chronic fatigue found and no diagnosis 
of an unknown etiology found.  The Board places great 
probative weight on the findings of this examination which 
was based on a review of all the evidence of record and was 
conducted to determine if the veteran currently experienced 
chronic fatigue and its etiology.  The examiner did not find 
evidence of chronic fatigue at that time.  

The Board notes the veteran works unusual hours.  In October 
2000, it was noted that he worked night shift and average 
three to four hours of daytime sleep.  He was complaining of 
not getting enough rest.  

The Board believes that the conclusion to be drawn from the 
above evidence is that any fatigue which the veteran 
subjectively experiences is related to abnormal sleep 
patterns associated with the hours of his employment.  The 
Board is unable to find any persuasive competent evidence 
suggesting any link between such sleep problems with 
resulting fatigue and the veteran's active duty service.  
Service connection is not warranted. 

Entitlement to service connection for a disability manifested 
by blurred vision, to include as a result of an undiagnosed 
illness.

It does not appear that any vision problems were noted during 
the veteran's active duty service.  When examined for reserve 
purposes in June 1993, the veteran expressly denied eye 
trouble.  Visual acuity was reported to be 20/20 with full 
field of vision. 

Subsequent clinical evidence of record and the reports of VA 
examinations demonstrate numerous complaints of eye 
irritation, tearing, redness, and dryness.  The Board finds, 
however, that service connection is not warranted for a 
disability manifested by blurred vision on the basis of an 
undiagnosed illness as the competent medical evidence of 
record has attributed the disability to know clinical 
diagnoses.  In July 1997, the veteran complained of burning, 
watery eyes which had been present for six years.  The 
impression at that time was rule out allergic conjunctivitis.  
On VA vision examination in February 1998, the veteran 
complained of eyes which were red and burning.  The diagnosis 
was mild blepharitis bilaterally.  At the time of a February 
1998 VA general medical examination, the veteran reported 
that he had blurring of his vision which had been present for 
two years.  The pertinent diagnosis was situation eye 
irritation and injection, secondary to valsalva maneuver and 
abdominal distention and refractive error which was currently 
corrected.  On VA examination in April 2004, the veteran 
complained of burning, tearing and redness in both eyes.  
Physical examination revealed that visual acuity was 20/25 
bilaterally.  The diagnoses from the examination were 
decreased vision at distance directly related to hyperopia 
and presbyopi bilaterally and dry eyes bilaterally.  

The Board finds service connection is not warranted for an 
eye disability on a direct basis as there is no competent 
evidence of record linking a current eye disability to the 
veteran's active duty service in any way.  There is competent 
evidence of record indicating that there is no such link.  
The Board notes the examiner who conducted the April 2004 VA 
examination specifically opined that neither the hyperopia, 
the presbyopia nor the dry eyes were related to the veteran's 
active duty service.  

The Board further notes that hyperopia and presbyopia are 
types of refractive error.  As such, they are not considered 
diseases or injuries for purposes of VA disability 
compensation and, therefore, cannot be service connected as a 
matter of law absent evidence of additional disability due to 
superimposed disease or injury-which there is none.  See 38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter 
II, para. 11.07.

The only other evidence of record which indicates that the 
veteran currently has visual problems due to active duty is 
the veteran's own allegations and lay statements.  The Board 
finds, however, that veteran and the affiants are laypersons 
and are not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit a favorable determinations 
pursuant to 38 U.S.C.A. § 5107(b).   


ORDER

The appeal is denied as to all issues.  



	                        
____________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


